                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

GARRETT BRIDGES                                                                        PLAINTIFF

v.                              Case No. 2:18-cv-00163-KGB

PRUITT, et al.                                                                     DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Garrett Bridges’ complaint is dismissed without prejudice.

       It is so adjudged this 15th day of May, 2019.

                                                             _______________________________
                                                             Kristine G. Baker
                                                             United States District Judge
